Case: 08-40583     Document: 00511572905         Page: 1     Date Filed: 08/16/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                          August 16, 2011
                                     No. 08-40583
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

PATRICK WAYNE MCKINLEY, also known as Fat Pat,

                                                  Defendant-Appellant


                   Appeals from the United States District Court
                         for the Eastern District of Texas
                             USDC No. 6:01-CR-31-16


Before KING, JOLLY and GRAVES, Circuit Judges.
PER CURIAM:*
        Patrick Wayne McKinley, federal prisoner # 08891-078, has applied for
leave to proceed in forma pauperis (IFP) and for appointment of counsel in this
appeal from the district court’s order granting his motion to reduce his sentence.
See 18 U.S.C. § 3582(c)(2). The district court imposed a sentence of 120 months
of imprisonment pursuant to recent amendments to the penalties applicable to
cocaine base offenses.



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 08-40583    Document: 00511572905      Page: 2   Date Filed: 08/16/2011

                                  No. 08-40583

      The website of the Bureau of Prisons shows that McKinley was released
from prison on November 13, 2009. Where a defendant has begun serving a
term of supervised release, the appeal of the denial of his § 3582(c)(2) motion is
moot. United States v. Booker,     F. 3d     , 2011 WL 2505070 (5th Cir. June 24,
2011). Here, as with the defendant in Booker, McKinley makes no mention of his
term of supervised release and does not argue that it should be terminated; his
arguments pertain only to relief under § 3582(c)(2).         Any termination of
supervised release must be sought by a motion under 18 U.S.C. § 3583(e)(1). See
Booker     F. 3d    , 2011 WL 2505070.
      IT IS ORDERED that the motions to proceed IFP and for appointment of
counsel are DENIED and the appeal is DISMISSED as frivolous. See 5TH CIR.
R. 42.2.




                                         2